Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the inorganic filler" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This phrasing makes it unclear whether the inorganic filler is required to be present or not. 
Claims 16-21 depend from claim 15 and do not cure this deficiency. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (JP 2009263635 A).
Yoshino discloses 100 mass parts of PPS resin [abstract] comprising 0.01 to 100 mass parts of an organosilane [clm 5] and 0.01-5 mass parts of phosphorous compound including The composition of Yoshino preferably contains a fibrous reinforcing material [p6 penultimate ¶, claim 10] so that it is optional and when it is used it is added in 1 to 200 pbm of filler to 100 pbm of resin [p7 ¶2] which overlaps with the corresponding claimed range.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s examples show that the claimed elongation at break after 500 hours of heat treatment is attributable to the presence of the claimed metal salt of phosphorous acid. Compare for instance Inventive Examples 7-9 with Comparative Example 5, which only differs from the Inventive Examples 7-9 in the absence of the metal salt and has a lower tensile elongation after the heat treatment, 6%. It is noted that other phosphorous compounds such as Comparative Example 11 do not achieve the claimed tensile elongation. Yoshino discloses the same PPS resin with the same organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a twin screw extruder [p9 ¶4]. Furthermore, as mentioned above, the most preferred phosphorous compound of Yoshino is the same as the Metal salt of phosphorus oxoacid-2 of Applicant’s Specification, and Yoshino specifically discloses this compound as useful for suppressing thermal decomposition of the PPS resin and improving mechanical strengths [p7 penultimate ¶].  Therefore, the claimed effects and physical properties, i.e. tensile elongation at break after treating at 200°C for 500 hours would be expected to overlap with that of a composition with all the claimed In re Spada, MPEP §2112.01, I and II. 

The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s examples show that the claimed stress retention rate (SRR) is attributable to the presence and amount of the claimed metal salt of phosphorous acid. Compare for instance Inventive Examples 7 (which has 0.1 pbw of the metal salt 1 and an SSR of 91%) with Inventive Examples 8 and 9 (which have 0.2 and 0.5 pbw of metal salt 1 and SSR of 99% and 95%, respectively). These examples include a linear PPS-2 similar to the PPS-1 of Yoshino and the same organosilane compound. Yoshino discloses the same PPS resin with the same organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a twin screw extruder [p9 ¶4]. Furthermore, Applicant states that the SSR range is achieved by the presence and reaction with the organosilane compound [0088 of Applicant’s Specification] which as previously stated is the same in Yoshino and in Applicant’s Inventive Examples.  Therefore, the claimed effects and physical properties, i.e. range of Stress Retention Rate would be expected to overlap with that of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed In re Spada, MPEP §2112.01, I and II. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant states that the claimed non-Newtonian index range is achieved by the presence and reaction with the organosilane compound [0094 of Applicant’s Specification] which as previously stated is the same in Yoshino and in Applicant’s Inventive Examples. Applicant’s examples show that the claimed range overlaps with the range in the Inventive Examples. Note for instance Inventive Examples 7 and 9 (which have Index of 1.70 and 1.77, respectively) with Inventive Examples 8 (which has index of 1.82). These examples include a linear PPS-2 similar to the PPS-1 of Yoshino and the same organosilane compound. Yoshino discloses the same PPS resin with the same organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a twin screw extruder [p9 ¶4]. Therefore, the claimed effects and physical properties, i.e. range of non-Newtonian index of the PPS composition would be expected to overlap with that of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011); Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012)    (“To hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property.”)
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. V. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). 


Claim 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishio et al (JP H08231851 A).
Ishio discloses a composition comprising 100 pbw of PPS resin, 0.1-5 pbw alkoxysilane compound having a functional group (e.g. epoxy or amino) and 0.03-5 pbw hypophosphorous acid or its alkali (alkaline earth) metal salt [abstract]. Examples include 100 pbw of PPS, either 0.5 pbw of P-1 Calcium hypophosphite (synonymous with calcium phosphinate, the Metal salt of phosphorus oxoacid-2 of Applicant’s Specification) or 0.1 pbw of P-3 sodium hypophosphite (synonymous with sodium phosphinate monohydrate, the Metal salt of phosphorus oxoacid-1 of Applicant’s Specification), and 2.0 or 3.0 pbw of alkoxysilanes including S1 gamma-glycidoxypropyltrimethoxysilane [Table 1]. Exemplified PPS-2 has a number average molecular weight of 10,000 [0035]. Ishio discloses that the composition may include a fibrous reinforcing material (C) present in 0 to 150 weight parts per 100 pbw of PPS resin mixture [0017, 0019] which overlaps with the corresponding claimed range. 
Applicant’s examples show that the claimed elongation at break after 500 hours of heat treatment is attributable to the presence of the claimed metal salt of phosphorous acid. Compare for instance Inventive Examples 7-9 with Comparative Example 5, which only differs from the Inventive Examples 7-9 in the absence of the metal salt and has a lower tensile elongation after the heat treatment, 6%. It is noted that other phosphorous compounds such as Comparative Example 11 do not achieve the claimed tensile elongation. Ishio discloses the same PPS resin with the same organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a screw type extruder [0038]. Furthermore, as mentioned above, the exemplified phosphorous compounds of Ishio are the same as the Metal salt of phosphorus oxoacid-1 and oxoacid-2 of Applicant’s Specification. Applicant’s specification also teaches that gamma-glycidoxypropyltrimethoxysilane is a suitable silane compound, which is the silane compound used in Ishio.  Therefore, the claimed effects and physical properties, i.e. tensile elongation at break after treating at 200°C for 500 hours would be expected to overlap with that of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 

The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant’s examples show that the claimed stress retention rate (SRR) is attributable to the presence and amount of the claimed metal salt of phosphorous acid. Compare for instance Inventive Examples 7 (which has 0.1 pbw of the metal salt 1 and an SSR of 91%) with Inventive Examples 8 and 9 (which have 0.2 and 0.5 pbw of metal salt 1 and SSR of 99% and 95%, respectively). These examples include a linear PPS-2 similar to the PPS-1 and PPS-2 of Ishio and the same organosilane compound. Yoshino discloses the same PPS resin with similar organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a screw type extruder [0038]. Furthermore, Applicant states that the SSR range is achieved by the presence and reaction with the organosilane compound [0088 of Applicant’s Specification] which as previously stated is the same in Ishio and in Applicant’s specification.  Therefore, the claimed effects and physical properties, i.e. range of Stress Retention Rate would be expected to overlap with that of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Applicant states that the claimed non-Newtonian index range is achieved by the presence and reaction with the organosilane compound [0094 of Applicant’s Specification] which as previously stated is the same in Yoshino and in Applicant’s Inventive Examples. Applicant’s examples show that the claimed range overlaps with the range in the Inventive Examples. Note for instance Inventive Examples 7 and 9 (which have Index of 1.70 and 1.77, respectively) with Inventive Examples 8 (which has index of 1.82). These examples include a linear PPS-2 similar to the PPS-1 and PPS-2 of Ishio and similar organosilane compound. Ishio discloses the same PPS resin with the same organosilane compound and a phosphorous compound all in the same amounts and melt kneaded together in a screw type extruder [0038]. Therefore, the claimed effects and physical properties, i.e. range of non-Newtonian index of the PPS composition would be expected to overlap with that of a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Merely discovering and claiming a new benefit or property of an old process cannot render the process again patentable. See In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011); Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012)    (“To hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property.”)
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. V. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). 




Response to Arguments
Applicant’s arguments, filed 06/09/2021, with respect to the 102 rejection over Yoshino et al (JP 2009263635 A) have been fully considered and are persuasive.  The rejection of 04/26/2021 has been withdrawn. 
However, the concurrent 103 rejection is maintained and Applicant’s arguments are addressed below. 

Applicant’s arguments, filed 06/09/2021, with respect to the 102 rejection over Ishio et al (JP H08231851 A) have been fully considered and are persuasive.  The rejection of 04/26/2021 has been withdrawn. 
However, the concurrent 103 rejection is maintained and Applicant’s arguments are addressed below. 

Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Yoshino and Ishio cannot have the claimed tensile elongation at break because they contain inorganic fillers, which as shown in Comparative Example 10 (CE10) which contains 10% by weight of filler, the tensile elongation at break after treating at 200C for 500 hours is 2%, as compared to the Example 3 which does not have the filler and has elongation at break of 12% with otherwise the same components. Applicant argues that since Yoshino and Ishio have the objective of heat resistance especially suitable for electronic components, that the inorganic filler in sufficient amount is essential. This argument is not convincing. The inorganic fillers of Yoshino and Ishio are not essential, and are explicitly  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766